Exhibit 10.1

Amendment No. 1 to Amended and Restated Advisory Agreement

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED ADVISORY AGREEMENT (this
“Amendment”), dated and effective as of Sept. 28, 2019, is entered into by and
among Rodin Global Property Trust, Inc., a Maryland corporation (the “Company”),
Rodin Global Property Trust Operating Partnership, L.P., a Delaware limited
partnership (the “Operating Partnership”), Rodin Global Property Advisors, LLC,
a Delaware limited liability company (the “Advisor”) and, solely with respect to
Article 13 and Section 9.03 of the Advisory Agreement (as defined below), Cantor
Fitzgerald Investors, LLC, a Delaware limited liability company (the “Sponsor”),
and, solely with respect to Section 9.03 Advisory Agreement, Rodin Global
Property Trust OP Holdings, LLC, a Delaware limited liability company (the
“Special Unit Holder”). The Company, the Operating Partnership, the Advisor, the
Sponsor and the Special Unit Holder are collectively referred to as the
“Parties.” Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Advisory Agreement.

WHEREAS, the Parties entered into that certain Amended and Restated Advisory
Agreement (the “Advisory Agreement”), dated as of June 29, 2018, pursuant to
which the Advisor agreed to provide certain services to the Company;

WHEREAS, the parties desire to enter into this Amendment to reduce the amount of
Asset Management Fees payable by the Company to the Advisor, upon the terms and
subject to the conditions hereinafter set forth; and

WHEREAS, all of the independent directors of the Company (also being all of the
members of the Audit Committee of the Board of Directors of the Company) desire
to amend the Advisory Agreement to reduce the amount of Asset Management Fees
payable by the Company to the Advisor.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:

1. Section 8.01 of the Advisory Agreement is hereby superseded and replaced in
its entirety with the following:

“8.01 Asset Management Fees. The Company shall pay the Advisor or its Affiliates
as compensation for the services described in Section 3.03 hereof a monthly fee
(the “Asset Management Fee”) in an amount equal to one-twelfth of 1.20% of the
Company’s most recently disclosed NAV as of the end of each month. The Advisor
shall submit a monthly invoice to the Company, accompanied by a computation of
the Asset Management Fee for the applicable month. The Asset Management Fee
shall generally be payable on the last day of the month that immediately follows
the month in which such Asset Management Fee was earned, or the first business
day following the last day of such month. However, payment of the Asset
Management Fee may be deferred or waived, in whole or in part (or received in
Shares) in the sole discretion of the Advisor. Any such deferred or waived Asset
Management Fees shall be paid to the Advisor or its Affiliates without interest
at such subsequent date as the Advisor shall request.”

2. This Amendment constitutes an amendment to the Advisory Agreement. Except as
set forth in this Amendment, all of the provisions of the Advisory Agreement
shall continue in full force and effect in accordance with their terms. In the
event of any conflict between the provisions of the Advisory Agreement and the
provisions of this Amendment, the provisions of this Amendment shall control.



--------------------------------------------------------------------------------

3. This Amendment (a) shall be binding upon the Parties and their respective
successors and assigns, (b) may be executed in several counterparts, each of
which counterpart, when so executed and delivered, shall constitute an original
agreement, and all such separate counterparts shall constitute but one and the
same agreement, and (c) together with the Advisory Agreement, embodies the
entire agreement and understanding between the parties with respect to the
subject matter hereof and supersedes all prior agreements, consents and
understandings relating to such subject matter.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.

 

RODIN GLOBAL PROPERTY TRUST, INC. By:   /s/ Kenneth Carpenter Name:   Kenneth
Carpenter Title:   President

RODIN GLOBAL PROPERTY TRUST

OPERATING PARTNERSHIP, L.P.,

By:  

Rodin Income Trust, Inc.,

its General Partner

By:   /s/ Kenneth Carpenter Name:   Kenneth Carpenter Title   President RODIN
GLOBAL PROPERTY ADVISORS, LLC By:   /s/ Kenneth Carpenter Name:   Kenneth
Carpenter Title:   President

 

Solely with respect to Article 13 and Section 9.03 of the Advisory Agreement:
CANTOR FITZGERALD INVESTORS, LLC By:   /s/ Steven Bisgay Name:   Steven Bisgay
Title:   Chief Financial Officer Solely with respect to Section 9.03 of the
Advisory Agreement: RODIN GLOBAL PROPERTY TRUST OP HOLDINGS, LLC By:   /s/
Steven Bisgay Name:   Steven Bisgay Title:   Chief Financial Officer

[Signature page to Amendment No. 1 to Amended and Restated Advisory Agreement

Rodin Global Property Trust, Inc.]